Citation Nr: 0918631	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disorder.

2.  Entitlement to service connection for cervical spine 
disorder.

3.  Entitlement to service connection for lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
above-referenced claims.  


FINDINGS OF FACT


1.  There is no competent medical evidence that the Veteran's 
current right shoulder disorder is etiologically related to 
his period of active service.

2.  There is no competent medical evidence that the Veteran's 
current cervical spine disorder is etiologically related to 
his period of active service.

3.  There is no competent medical evidence that the Veteran's 
current lumbar spine disorder is etiologically related to his 
period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

2.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

3.  The criteria for service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in July 2004, the Veteran was notified of the 
information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examination in July 2007.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claims

The Veteran essentially contends that he has arthritis of the 
right shoulder, cervical spine, and lumbar spine due to an 
in-service injury.  Specifically, he attributes these 
conditions to an October 1968 in-service truck accident, 
during which he was pinned between the back of the truck and 
a tree.  The Veteran asserts that he has had problems with 
his shoulder, neck, and back ever since the incident.  He 
contends that although he has reinjured his neck, shoulder, 
and back since that time, he believes that these injuries 
were caused, in part, by the October 1968 in-service 
accident.  

The service treatment records were obtained.  An October 1968 
treatment record reflects that the Veteran was involved in 
the reported truck accident, at which time he was pinned 
behind the back of a truck with his back pinned up against a 
tree.  Three treatment records dated that month reflect his 
report of having low back pain.  Physical examination on the 
day of the incident revealed an abrasion on the upper chest 
and lower neck region, and "cervical vertebrae negative."  
Pain in the lumbar spine was noted but there was no muscle 
spasm or abrasions.  Neurological examination showed that 
sensation was intact throughout.  The diagnosis was multiple 
bruises, rule out fracture of the L5 ribs.  Three days after 
the incident, the Veteran reported experiencing low back pain 
in the right thoracic region.  Physical examination revealed 
a large bruise on the lumbar area, with a tender and 
"pulpy" feeling muscle.  The impression was muscle trauma 
of the right thoracic area.  The Veteran was treated for his 
condition, but reported having no relief the following day.  
The recommendation was observation.  Subsequent treatment 
records are negative for reports of back pain.  The service 
treatment records are negative for reports of right shoulder 
pain or cervical spine pain.

The January 1970 separation report of medical examination 
shows that the clinical examination of upper extremities and 
the spine was normal.  In the associated report of medical 
history, the Veteran denied having any recurrent back pain or 
shoulder pain.

In support of his claim, the Veteran submitted an August 1986 
private orthopedic record showing that he was treated for a 
back disorder.  The private examiner indicated that the 
Veteran had experienced his symptoms for about a year and a 
half and had undergone treatment using conservative measures.  
The impression was probable cervical disc herniation of the 
C6-7 level left side, suggested by pervious myelography.  

A November 2000 private medical record shows that the Veteran 
underwent treatment for a right shoulder condition.  The 
record reflects that a MRI of the right shoulder was normal 
other than a small degenerative cyst on the posterior aspect 
of the humeral head.  He was noted to have pain on passive 
and active range of motion and triceps weakness on the right 
side.  

In support of his claim, the Veteran submitted a March 2002 
Decision on Unemployment Compensation Claim, showing that he 
had an on-the-job injury to his shoulder in September 2000.  
It was also reported that the Veteran had a work accident in 
November; however the details of the accident and any 
associated injuries were not reported.  

In July 2007, the Veteran underwent a VA examination, at 
which time the claims file was reviewed.  Along with the 
October 1968 in-service accident, the Veteran reported his, 
as well as a 1986 motor vehicle accident at which time he 
injured his neck; he reported at a MRI revealed a probable 
herniated disc of the cervical spine.  He also reported 
having a work injury to his right shoulder in September 2000, 
and he stated that the MRI performed at that time showed no 
abnormality.  He denied having any additional joint or spinal 
pain.  

Physical examination of the right shoulder revealed a normal 
muscle contour without spasms or point tenderness.  The 
Veteran was able to externally rotate the right shoulder to 
85 degrees, internally rotate to 65 degrees, abduct to 165 
degrees, and forward flex to 155 degrees.  There was no heat 
or redness present or increased loss of motion on repeated 
use.  An X-ray revealed normal bone and joint findings.

Physical examination of the cervical spine revealed a normal 
cervical lordotic curve and no spasms.  Slight tenderness was 
noted in the right anterior lateral aspect.  Range of motion 
was as follows:  flexion to 30 degrees; extension to 30 
degrees; left lateral bending to 45 degrees; right lateral 
bending to 30 degrees; left lateral rotation to 55 degrees; 
and right lateral rotation to 50 degrees.  No atrophy, 
sensory loss, or loss of motion on repetitive use was noted.  
An X-ray of the cervical spine revealed degenerative disc 
disease at the C6-C7 level.  

On physical examination of the lumbar spine, a normal lumbar 
lordotic curve was maintained and there was no spasm, 
tenderness, heat, or redness present.  Range of motion was as 
follows:  flexion to 90 degrees; extension to 35 degrees; 
left lateral bending to 25 degrees; right lateral bending to 
30 degrees; left lateral rotation to 70 degrees; and right 
lateral rotation to 75 degrees.  Neurologic examination 
revealed that there was no sensory loss present.  On 
repetitive use, there  was no increased loss  of motion  due 
to pain , weakness , fatigue, or lack of endurance.  An X-ray 
of the lumbar spine revealed degenerative disc disease at the 
L5-S1 level associated with facet degenerative joint disease.  

Following the examination, the Veteran was diagnosed with 
mild adhesive capsulitis right shoulder, degenerative disc 
disease of the cervical spine, and degenerative disc disease 
of the lumbar spine.  The examiner opined that based on the 
review of the claims file, the Veteran's reported history, 
and the examination results, that the diagnosed conditions 
were less likely as not caused by the October 1968 in-service 
injury.

Having carefully reviewed the evidence of record and all 
pertinent laws, the Board finds that the preponderance of the 
evidence weighs against the claims for service connection for 
arthritis of the right shoulder, and degenerative disc 
disease of the cervical and lumbar spine.  Thus, the appeals 
will be denied.

The Board first notes that while evidence of degenerative 
joint disease of the lumbar and cervical spine, which is 
indicative of arthritis, the medical evidence of record does 
not show that arthritis was present in the right shoulder, or 
cervical/lumbar spine within one year of separation from 
service.  As such, service connection on a presumptive basis 
is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The Veteran's January 1970 service medical record, which was 
completed approximately three months prior to separation, is 
highly probative as to the Veteran's condition at the time 
nearest his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The March 1970 service 
treatment record is entirely negative for any symptoms 
associated with the right shoulder or spine and weighs 
heavily against the claims.  On the associated report of 
medical history, the Veteran denied having any shoulder or 
back pain.  The weight of the service treatment records, 
including the January 1970, is greater than subsequent 
medical records based on a history provided by the Veteran.  
The service medical records support a conclusion that his 
back symptoms associated with the October 1968 in-service 
accident were acute and transitory, as the January 1970 
service medical record shows no back conditions within the 
months preceding discharge.

Although the Veteran has asserted that he has a right 
shoulder, cervical spine, and lumbar spine disorder as a 
result of the in-service October 1968 truck accident, there 
is no evidence of post-service treatment or report of 
shoulder or back pain until over fifteen years after 
separation.  The first indications of a possible cervical 
spine back disorder come from the August 1986 private 
treatment record, in which the private examiner indicated a 
probable herniated cervical disc.  The November 2000 private 
treatment record shows the first indications of a right 
shoulder disorder following separation.  Similarly, the 
evidence does not reflect a diagnosed lumbar spine disorder 
until the July 2007 VA joints examination.  The record also 
shows intervening injuries to the shoulder and spine 
following separation.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The only medical evidence of record that considers whether 
the Veteran's disabilities are related to service is the July 
2007 VA examination report, in which the examiner opined that 
the Veteran's current right shoulder and spine disorders are 
less likely than not the result of an in-service injury.  
This opinion was based upon a complete review of the 
Veteran's entire claims file, and there is no medical 
evidence of record that contradicts the findings therein.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  

Essentially, the evidence is void of a medical opinion that 
relates the Veteran's right shoulder and spine disorders to 
an in-service injury or disease.  The only contentions that 
his current conditions are related to his period of active 
service come from the Veteran's own assertions.  While the 
Board is sympathetic to the Veteran's own statements and 
believes that he is competent to report his current 
symptomatology, he does not have the requisite special 
medical knowledge necessary to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); 38 C.F.R. § 3.159.  In essence, there is no 
competent medical opinion of record etiologically relating 
the Veteran's right shoulder, cervical spine, and lumbar 
spine disorders to his service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498. (1995).  

Given the absence of competent evidence in support of the 
Veteran's claims, for the Board to conclude that the Veteran 
has a right shoulder, cervical spine, and lumbar spine 
disorder that was incurred as a result of his period of 
active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

Service connection for right shoulder disorder is denied.

Service connection for cervical spine disorder is denied.

Service connection for lumbar spine disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


